MANDATE

THE STATE OF TEXAS

TO THE COUNTY COURT AT LAW NO. 10 OF BEXAR COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on March 11, 2015, the cause upon appeal to
revise or reverse your judgment between

Andrea Collie, Appellant

V.

IBEX Staffing Solutions, Inc. and Pronto General Agency, Ltd. d/b/a Pronto Insurance, Appellee

No. 04-14-00269-CV and Tr. Ct. No. 376802

was determined, and therein our said Court of Appeals made its order in these words:


    In accordance with this court’s opinion of this date, the trial court’s
judgment is AFFIRMED.

     It is ORDERED that appellees recover their costs of appeal from
appellant.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of
Texas, with the seal of the Court affixed and the City of San Antonio on July 2, 2015.

                                                           KEITH E. HOTTLE, CLERK




                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853
                                             BILL OF COSTS

        TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                         No. 04-14-00269-CV

                                             Andrea Collie

                                                      v.

     IBEX Staffing Solutions, Inc. and Pronto General Agency, Ltd. d/b/a Pronto Insurance

             (NO. 376802 IN COUNTY COURT AT LAW NO. 10 OF BEXAR COUNTY)


TYPE OF FEE                  CHARGES         PAID            BY
MOTION FEE                         $15.00    E-PAID          JEFF SMALL
MOTION FEE                         $10.00    E-PAID          JEFF SMALL
SUPPLEMENTAL REPORTER'S
RECORD                            $153.50    PAID            BARTON, EAST & CALDWELL
MOTION FEE                          $10.00   E-PAID          KIMBERLY KELLER
MOTION FEE                          $10.00   E-PAID          KIMBERLY KELLER
MOTION FEE                          $10.00   E-PAID          KIMBERLY KELLER
MOTION FEE                          $10.00   E-PAID          JEFF SMALL
CLERK'S RECORD                      $52.00   NOT PAID        JEFF SMALL
REPORTER'S RECORD                $1,550.72   PAID            LAW OFFICES OF KATZMAN & KATZMAN
INDIGENT                            $25.00   E-PAID          LACEY DRAYNA
STATEWIDE EFILING FEE               $20.00   E-PAID          LACEY DRAYNA
SUPREME COURT CHAPTER 51
FEE                                $50.00    E-PAID          LACEY DRAYNA
FILING                            $100.00    E-PAID          LACEY DRAYNA


      Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: $52.00


       Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.

      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this July 2, 2015.

                                                           KEITH E. HOTTLE, CLERK



                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853